DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed January 19, 2021. Claims 1-22 are currently pending, of which claims 1, 3-6, 10, 11, 14, 15, and 19 are currently amended. Claims 21 and 22 are newly presented.

Response to Arguments
Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn.

Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered and are not persuasive.
Applicant first argues that “Liang is directed to links to open other applications from an already loaded webpage browser” and that representative “claim 1 requires displaying suggested internet link(s) in a web browser application that are obtained from one or more data sources that are different than the internet browser application.” See Remarks 10. Additionally, Applicant argues that the claim “requires that the internet links cannot be sourced from the web browser itself” and that “Liang’s web links are sourced directly from web pages located within the internet browser application.” See Id. Examiner respectfully disagrees.
See Liang Fig. 4 and cols. 6:65-67 to 7:1-26.
If Applicant desires a more narrow reading of the claim, Applicant needs to explicitly recite an order of steps that allow for the retrieval of data from the electronic device, using that data to create a link on the device (including explicitly determining what applications can be launched from the browser), after that determination placing that link within the UI of the internet browser application, then, after all of these explicitly claimed steps, have the user select a link and explicitly launch an application that is different than the internet browser application. Moreover, even if Applicant’s arguments were persuasive, Liang also explicitly discloses using these links to upload a file. This is something that also must be obtained from the device itself by the nature of how uploading works. See Id. For further evidence of this uploading feature, Liang also discusses the uploading of files from the file system browser of the device. See Id. at 7:34-44.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 19, and 20(a)(1) as being anticipated by Liang et al. (U.S. Patent 8,458,656 B1; hereinafter “Liang”).
As per claim 1, Liang teaches a non-transitory computer-readable storage medium storing executable instructions that, when executed by an electronic device comprising a processor, memory, a display and a user input device (See Liang Fig. 1 and cols. 2:43-52 and 4:36-50), cause the electronic device to:
receive, via the user input device, a user input associated with an internet browser application installed on the electronic device (See Liang Fig. 4 and col. 6:57-64: user can enter URL of a website); and
in response to the user input, display, within a user interface of the internet browser application, a first set of one or more user interface objects, each providing a suggested internet link obtained from one or more data sources on the electronic device, and each of the one or more data sources is different than the internet browser application (See Liang Fig. 4 and cols. 6:65-67 to 7:1-26: web page link selection can be received, which could be to an application on the device itself, such as launching a camera application, or other native applications on the mobile device).

As per claim 8, Liang further teaches wherein the user input comprises at least one of (i) a request to invoke the internet browser application, (ii) a request to display a new webpage tab in the user interface of the internet browser application, or (iii) an input into a search or internet address field of the user interface of the internet browser application (See Liang Fig. 4 and col. 6:57-64: user can enter URL of a website).

As per claim 19, the claim is directed to a method that implements the same features as the medium of claim 1, and is therefore rejected for at least the same reasons therein.

As per claim 20, the claim is directed to an electronic device that implements the same features as the medium of claim 1, and is therefore rejected for at least the same reasons therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above, and further in view of Broman (U.S. Publication No. 2011/0252329).
As per claim 2, while Liang allows for the user can also be provided with a list of saved favorites or bookmarks for browser navigation (See Liang Fig. 4 and col. 6:57-64), Liang does not explicitly teach in response to the user input, also display, within the user interface, a second set of one or more user interface objects, each providing a suggested internet link obtained from the internet browser application.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the browser links of Liang with the suggested topics of Broman. One would have been motivated to combine these references because both references disclose web browser interfaces with links, and Broman enhances the user experience by providing for more options for the user to select various links, while also defining a layout space in the interface to do so.

As per claim 3, Liang/Broman further teaches in response to the user input, also display, within the user interface, a third set of one or more user interface objects, distinct from the first set of one or more user interface objects and the second set of one or more user interface objects, comprising one or more internet links previously designated to one or more favorite internet links of a user (See Liang Fig. 4 and col. 6:57-64: user can also be provided with a list of saved favorites or bookmarks for browser navigation).

As per claim 4, while Liang teaches the first and second sets of one or more user interface objects, Liang does not explicitly teach wherein the first set of one or more user interface objects and the second set of one or more user interface objects are displayed in a first portion of the user interface and the third set of one or more user interface objects are displayed in a second portion of the user interface distinct and different from the first portion of the user interface.
Broman teaches these limitations of the claim (See Broman Fig. 8 and paras. [0070-72]: bookmarks section separate from the various topic tabs as well as separate from the URL input region. There are multiple different regions and areas for the various types of text and links to be displayed and interacted with).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 5, while Liang teaches the first and second sets of one or more user interface objects, Liang does not explicitly teach in response to the user input, also display, within the user interface, a fourth set of one or more user interface objects, distinct from the first set of one or more user interface objects, the second set of one or more user interface objects, and the third set of one or more user interface objects, comprising one or more recently accessed internet links.
Broman teaches these limitations of the claim (See Broman Fig. 8 and paras. [0070-72] and [0088]: recently accessed topics can be displayed in a separate grouping, as well as with a “view all” option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 6, while Liang teaches the first and second sets of one or more user interface objects, Liang does not explicitly teach wherein the fourth set of one or more user interface objects are displayed in a fourth portion of the user interface distinct and different from the first portion of the user interface and the second portion of the user interface.
Broman teaches these limitations of the claim (See Broman Fig. 8 and paras. [0070-72] and [0088]: recently accessed topics can be displayed in a separate grouping, as well as with a “view all” option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 9, while Liang teaches the browser and suggested links, Liang does not explicitly teach determine, prior to displaying the one or more user interface objects, a topic associated with the user input; search, using the topic, for internet links obtained from the one or more data sources; and in response to the search, locate at least one internet link related to the topic for display as a respective suggested internet link.
Broman teaches these limitations of the claim (See Broman abstract and paras. [0071-72] and [0086]: suggested topics and links to the web pages associated with the other topics).


As per claim 10, while Liang teaches the browser and suggested links, Liang does not explicitly teach acquire, for each of at least some of the entries, at least one of a usage history, a second topic or a time associated therewith; and display the one or more user interface objects based at least in part on said at least one of the acquired usage history, second topic or time.
Broman teaches these limitations of the claim (See Broman paras. [0083] and [0087-88]: topic browser history can be collected and “web pages from the user's history which correlate to the topic(s) in question will be shown”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 11, while Liang teaches the browser and suggested links, Liang does not explicitly teach wherein the executable instructions further cause the electronic device to determine, prior to receiving the user input, a common-ancestor topic for each of the entries and the user input, where at least one of the displayed one or more user interface objects are relevant to the determined common-ancestor topic.
Broman teaches these limitations of the claim (See Broman abstract and paras. [0071-72] and [0086]: suggested topics and links to the web pages associated with the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 12, while Liang teaches the browser and suggested links, Liang does not explicitly teach assign, for each of the entries, a ranking score based at least in part on the time associated therewith, the entry having the time closer to a time of receiving the user input being assigned a higher ranking score, wherein the one or more user interface objects are displayed in an order based at least in part on the ranking scores assigned to the entries.
Broman teaches these limitations of the claim (See Broman Fig. 8 and paras. [0071-72]: recent topics can be listed and presented to the user. One of ordinary skill would recognize that the most recent actions would be displayed in the section and thus have a higher “score”. Furthermore, para. [0104] describes how actions can be arranged in descending order by domain visits).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 13, while Liang teaches the browser and suggested links, Liang does not explicitly teach wherein the entries comprise at least one of a webpage that a user has previously visited or a calendar event stored in a calendar application.
Broman teaches these limitations of the claim (See Broman paras. [0048], [0070, and [0081]: previously followed and viewed topics can be obtained and presented).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 14, while Liang teaches the browser and suggested links, Liang does not explicitly teach identify a first topic associated with the user input or device context; determine a first q-identifier for the first topic; for each entry of the plurality of entries, identify a second topic associated with the respective entry; determine a second q-identifier for the second topic; and assign a ranking score for each entry based at least in part on a correlation of the first q-identifier with each of the second q-identifiers, wherein the one or more user interface objects are displayed in an order based at least in part on the ranking scores assigned to the entries.
Broman teaches these limitations of the claim (See Broman paras. [0083-84], [0089], and [0122-123]: correlate browsing history to current topics, where the topics can be given a similarity score, which can be used to associate the topics with one another. “[I]f a predetermined number of words in a first topic is the same as a predetermined number of words in a second topic, the second topic is determined to be another topic 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Broman for at least the same reasons as discussed above in claim 2.

As per claim 15, while Liang teaches the browser and suggested links, Liang does not explicitly teach identify a first topic associated with the user input; determine a first string for the first topic; for each entry of the plurality of entries, identify a second topic associated with the respective entry; determine a second string for the second topic; and assign a ranking score for each entry based at least in part on a correlation of the first string with each of the second strings, wherein the one or more user interface objects are displayed in an order based at least in part on the ranking scores assigned to the entries.
Broman teaches these limitations of the claim (See Broman paras. [0083-84], [0089], and [0122-123]: correlate browsing history to current topics, where the topics can be given a similarity score, which can be used to associate the topics with one another. “[I]f a predetermined number of words in a first topic is the same as a predetermined number of words in a second topic, the second topic is determined to be another topic that can be displayed as being related to the set of topics associated with the web page.”;  paras. [0110-113] and [0120]: phrase context determined and used when determining relatedness of topics that would be displayed).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above, and further in view of Raman et al. (U.S. Publication No. 2016/0094654; hereinafter “Raman”).
As per claim 7, as a first note, the claim language lists numerous application types that can be selected as data sources. Statements of intended use or field of use are an explicitly enumerated type of claim language that may raise a question to the limiting effect of claim language. See MPEP 2103(I)(C). While Liang explicitly teaches launching applications on the device using links, Liang does not explicitly teach wherein the one or more data sources are selected from a group consisting of: a calendar application, a reminder application, a communications application, a text-message application, an e-mail application, and a social media application.
Raman teaches these limitations of the claim (See Raman paras. [0038-39] and [0046]: various applications that would be launched using the links of Liang, including email, text messages, social media, reservation applications, calendars, browsers, maps, etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the launchable applications of Liang with the application options of Raman. One would have been motivated to combine these references because both .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above, and further in view of Stein et al. (U.S. Publication No. 2017/0116161; hereinafter “Stein”).
As per claim 16, Liang does not explicitly teach detect a user swipe gesture on a particular user interface object of the user interface objects; and in response to detecting the user swipe gesture, display a set of one or more affordances selected from a group consisting of: an affordance configured to allow the user to share the particular user interface object with another user; and an affordance configured to allow the user to (i) open a webpage associated with the particular user interface object in focus or in background or (ii) remove the particular user interface object from the user interface.
Stein teaches these limitations of the claim (See Stein Figs. 4A-4D and 9 and paras. [0056-57], [0061], and [0068]: can swipe up to activate and display interactive elements/icons/affordances to allow the user to bring information into the foreground, including content associated with the selected icon).
.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above, and further in view of Pappu et al. (U.S. Publication No. 2015/0339274; hereinafter “Pappu”).
As per claim 17, while Liang teaches the internet links, Liang does not explicitly teach in response to the user input, display, within the user interface, an additional user interface object, distinct from the one or more user interface objects, for providing an additional suggested internet link obtained from the one or more data sources, different than the internet browser application, on a second electronic device distinct from the electronic device.
Pappu teaches these limitations of the claim (See Pappu Figs. 2-3 and paras. [0069-71] and [0077-79]: hyperlink interacted with on mobile device and launched on separate secondary display device over a network)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the links of Liang with the linking to other devices of Pappu. 

As per claim 18, Liang does not explicitly teach wherein the electronic device and the second electronic device are logged into a common user account.
Pappu teaches these limitations of the claim (See Pappu para. [0086]: accounts tied to cloud history and determination made if the second device is set up on the account).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Pappu for at least the same reasons as discussed above in claim 17.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above, and further in view of Hendriks (U.S. Patent 9,608,870 B1).
As per claim 21, while Liang teaches (i) a request to invoke the internet browser application (See Liang Fig. 4 and col. 6:57-64: user can enter URL of a website), Liang does not explicitly teach wherein the user input comprises at least one of [(i) a request to invoke the internet browser application], (ii) a request to display a new webpage tab in the user interface of the internet browser application, or (iii) an input into a search or internet address field of the user interface of the internet browser application.
Hendriks teaches these limitations of the claim (See Hendriks Fig. 5 and cols. 8:51-67 to 9:1-36: user can enter search terms in a search input field and retrieve results. Additionally, the user can invoke/retrieve any data within the browser application, including the various links provided. Finally, the web browser shows the common tabbed interface that is found across all browsers, including the “+” which one of ordinary skill would understand to add tabs).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the interface objects of Liang with the descriptions of Hendriks. One would have been motivated to combine these references because both references disclose deep linking to applications on a device from a web browser, and Hendriks enhances the user experience by allowing the user to easily visualize the information that would be associated with the native application while also taking advantage of the increased availability of native application content, while also providing flexibility for options the user can take while interacting with the browser application, including common and well-known features of browsers like opening links, searching, and tabbed browsing (See Hendriks col. 1:17-25).

As per claim 22, while Liang teaches the user interface object(s), Liang does not explicitly teach wherein each user interface object includes a respective description that indicates which data source the link was retrieved from.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liang with the teachings of Hendriks for at least the same reasons as discussed above in claim 1.














Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142